DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claims 1-20 are pending.

Response to Arguments
Applicant's arguments filed on 12/30/2021 have been fully considered but they are not persuasive.
A. 	Applicant argues that “a processor” is analogous to “microprocessor. Therefore, the apparatus constitutes a machine.
In reply, the examiner respectfully disagrees.

Claim 13 recites “an apparatus” comprising a single “processor”. According to the MPEP 2106.3, “A machine is a "concrete thing, consisting of parts, or of certain devices and combination of devices”. The apparatus as claimed does not include “parts”, or “certain devices” or “combination of devices”. Accordingly, the apparatus as claimed fails the definition of a machine. 

 
B. 	Applicant argues the cited prior art reference do not disclose determining whether to delete an email based on an automatic deletion option set for each category.
In reply, the examiner respectfully disagrees.

Quintero discloses the relevancy engine performing action to delete the electronic message based on the determined relevancy based on whether the electronic message is . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims lack the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 U.S.C. 101.  They are clearly not a series of steps or acts to be a process nor are they a combination of chemical compounds to be a composition of matter.  As such, they fail to fall within a statutory category.  As per paragraph 0105, the apparatus as claimed comprises a single “a processor”. Accordingly, the apparatus fails the definition of a machine within the meaning of 35 U.S.C. 101 (“A machine is a "concrete thing, consisting of parts, or of certain devices and combination of devices”, MPEP 2106.03). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1-6, 10-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Quintero (US Patent No. 10,432, 568 B2) in view of Brisebois et al (US Publication No. 2017/0331777 A1).
With respect to claim 1, Quintero teaches a method of providing an email service (Abstract), comprising: sorting received emails into preset categories (col. 4, lines 26-59; col. 5, line 60-col. 6, line 9 disclose classifying electronic messages to message category such as  newsletter, an announcement, a travel-related message, an event-related message, a delivery notification, a payment notification, a bill, a financial statement, a call-to-action message, etc.); 
providing an interface for reading an email by each category (col. 3, lines 45-59; col. 7, lines 11-17; col 9, lines 51-65 disclose displaying a plurality of electronic messages classified to selected message category to be viewed by user); determining whether to delete an email based on an automatic deletion option set for each category (col. 8, lines 13-67 disclose performing an action including deleting the electronic message according to determined relevancy based on settings or user selected preferences).
	Quintero does not explicitly disclose providing an interface for changing the automatic deletion option for each category.
	However, Brisebois teaches providing an interface for changing the automatic deletion option for each category (paragraph 0015; 0018; 0026; 0049; 0050 disclose based on a selection, specifying one or more of the system parameters 218 to create the system rules 144 which specify conditions under which corporate emails are to be deleted; the rules are based on behavior analysis) in order to provide an efficient message lifecycle solution (Abstract). Therefore, based on Quinter in view of Brisebois, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the 

With respect to claim 2, Quintero teaches verifying whether an email is read or not, wherein the determining of whether to delete the email comprises: determining whether to delete the email based on whether the email is read or not (col. 8, lines 13-67).

With respect to claim 3, Quintero teaches wherein the determining of whether to delete the email comprises: determining whether the email satisfies an automatic deletion allowance condition on allowance of automatic deletion set for each category (col. 8, lines 13-67).

With respect to claim 4, Quintero teaches wherein the determining of whether to delete the email comprises: determining whether to delete the email based on a period condition set for each category, wherein the period condition is on whether a time at which the email is received is before a preset time (col. 4, lines 40-61; col. 7, lines 34-62).

With respect to claim 5, Quintero teaches wherein the determining of whether to delete the email based on the period condition comprises: determining the period condition based on time information included in a title or a text of the email (col. 5, lines 25-59).

With respect to claim 6, Quintero teaches wherein an initial value of the automatic deletion option is set differently for each category (col. 4, lines 40-61; col. 7, lines 34-62).
.
	With respect to claim 10, Quintero teaches providing a preset format (col. 5, lines 25-59); and providing an interface that displays, in a preset form, an email written based on the preset format among unread emails (col. 5, lines 25-59; Fig. 10).

With respect to claim 11, Quintero teaches analyzing a content included in an unread email sorted into a preset category among the categories (col. 5, lines 25-59); extracting an email that satisfies a preset standard based on a result of the analyzing (col. 5, lines 25-59); and providing an interface that displays the extracted email in a preset form (Fig. 8; col. 9, lines 18-67).

	The limitations of claim 12 are rejected in the analysis of claim 1 above, and the claim is
rejected on that basis.

The limitations of claim 13 are rejected in the analysis of claim 1 above, and the claim is
rejected on that basis.

The limitations of claim 14 are rejected in the analysis of claim 2 above, and the claim is
rejected on that basis.

The limitations of claim 15 are rejected in the analysis of claim 3 above, and the claim is
rejected on that basis.

The limitations of claim 16 are rejected in the analysis of claim 5 above, and the claim is
rejected on that basis.

	The limitations of claim 20 are rejected in the analysis of claim 11 above, and the claim is rejected on that basis.


Claims 7-9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Quintero (US Patent No. 10,432, 568 B2) in view of Brisebois et al (US Publication No. 2017/0331777 A1), and further in view of Zheng et al (US Publication No. 2010/0250693 A1).
With respect to claim 7, Quintero discloses the claimed subject matter as discussed except identifying a first account of an instant messaging service (IMS) connected to an account of the email service; and providing at least a portion of a service provided by the email service through the IMS based on the identified first account.
However, Zheng teaches identifying a first account of an instant messaging service (IMS) connected to an account of the email service (paragraph 0051; 0070); and providing at least a portion of a service provided by the email service through the IMS based on the identified first account (paragraph 0104; 0105; 0131; 0177) in order to enable group exchange between different communication systems (Abstract). Therefore, based on Quintero in view of Brisebois, and further in view of Zheng, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Zheng to the system of Quintero in order to enable group exchange between different communication systems.

With respect to claim 8, Quintero discloses the claimed subject matter as discussed except identifying a second account having an account connected to the email service from among other accounts of the IMS that have a preset relationship with the first account, wherein the sorting comprises: sorting, into one category, an email received from the account of the email service connected to the second account among the emails.
However, Zheng teaches identifying a second account having an account connected to the email service from among other accounts of the IMS that have a preset relationship with the first account, wherein the sorting comprises: sorting, into one category, an email received from the account of the email service connected to the second account among the emails (paragraph 

With respect to claim 9, Quintero discloses the claimed subject matter as discussed except wherein the providing comprises: providing a notification of receipt of an email through the IMS by each category.
However, Zheng teaches wherein the providing comprises: providing a notification of receipt of an email through the IMS by each category (paragraph 0116; 0165; 0167; 0177) in order to enable group exchange between different communication systems (Abstract). Therefore, based on Quintero in view of Brisebois, and further in view of Zheng, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Zheng to the system of Quintero in order to enable group exchange between different communication systems.

The limitations of claim 17 are rejected in the analysis of claim 7 above, and the claim is
rejected on that basis.

The limitations of claim 18 are rejected in the analysis of claim 8 above, and the claim is
rejected on that basis.

The limitations of claim 19 are rejected in the analysis of claim 9 above, and the claim is
rejected on that basis.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEIKH T NDIAYE whose telephone number is (571)270-3914. The examiner can normally be reached Monday-Friday 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON H HWANG can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        

2/24/2022